      Case 3:10-cr-00051-LC-EMT Document 138 Filed 09/02/20 Page 1 of 3



                                                                           Page 1 of 3

             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

UNITED STATES OF AMERICA,

vs.                                               Case No.: 3:10cr51/LAC

DOUGLAS E. LEIGHTEY,
___________________________________/

                                     ORDER


      Before the Court is Defendant’s Motion for expedited relief under the

“Compassionate Release” provision of the First Step Act of 2018 (FSA) (Doc. 136).

The Government has not responded as of the date of this Order.

      Following a jury trial, Defendant was found guilty of three counts of sexual

offenses involving a minor, for which he was sentenced in November of 2010 to two

concurrent terms of 120 months and a concurrent term of 360 months. According to the

BOP, Defendant’s projected release date is November 14, 2035.

      In support of his motion, Defendant generally states his concerns over the

ongoing Covid-19 epidemic and states that not enough is being done to address the

problem at Elkton FCI where he is currently housed and where there is an elevated

count of infected persons.
       Case 3:10-cr-00051-LC-EMT Document 138 Filed 09/02/20 Page 2 of 3



                                                                                 Page 2 of 3

       The Court has the discretion under the First Step Act to determine whether

extraordinary and compelling reasons exist such that relief may be granted an inmate.

See, e.g., United States v. Maumau, No. 2:08-CR-00758-TC-11, 2020 WL 806121, at

*2 (D. Utah Feb. 18, 2020); United States v. Beck, No. 1:13-CR-186-6, 2019 WL

2716505, at *6 (M.D.N.C. June 28, 2019); United States v. Cantu, No. 1:05-CR-458-1,

2019 WL 2498923, at *1 (S.D. Tex. June 17, 2019). With due regard for the factors

outlined in U.S.S.G. § 1B1.13, as well as 18 U.S.C. § 3553(a) and 18 U.S.C. § 3142(g),

the Court finds that extraordinary and compelling reasons do not exist to warrant a

reduction in Defendant’s sentence under the compassionate release statute.

       Defendant provides nothing to show that he has any particular medical condition

that might pose an elevated risk should he contract the Covid-19 virus. As Defendant

does not appear to be distinctly vulnerable as compared with other inmates in the vast

prison system, the Court does not find that extraordinary and compelling reasons exist

to grant relief. See also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he

mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release, especially

considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread”). To release Defendant under these circumstances would essentially


Case No.: 3:10cr51/LAC
       Case 3:10-cr-00051-LC-EMT Document 138 Filed 09/02/20 Page 3 of 3



                                                                               Page 3 of 3

amount to a declaration that all inmates at Elkton FCI, if not the entire BOP, should be

released.

       Accordingly, it is ORDERED:

       1.      Defendant’s Motion for expedited relief under the “Compassionate

Release” provision of the First Step Act (Doc. 136) is DENIED.

       ORDERED on this 2nd day of September, 2020.




                                                     s/ L.A. Collier
                                                      Lacey A. Collier
                                              Senior United States District Judge




Case No.: 3:10cr51/LAC
